Citation Nr: 1452842	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to January 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013 and April 2014, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's bilateral hearing loss disability claim most recently in April 2014 for a supplemental nexus opinion.  The Veteran's claim had previously been remanded in December 2013 for a VA examination which he was provided in January 2014.  However, as discussed in the April 2014 remand, the negative nexus opinion rendered by the VA examiner was inadequate as the examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  With regard to a rationale for the negative nexus opinion, the examiner only cited the Veteran's service treatment records including the January 1961 enlistment physical examination report, a February 1961 evaluation report, and November 1968 separation physical examination report showing normal hearing without changes in hearing.  Therefore, the Veteran's claim was remanded for the January 2014 VA examiner to provide a supplemental opinion that considered the absence of a hearing disability during service is not always fatal to a service connection claim.  Moreover, the examiner was to explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's bilateral hearing loss disability claim.  Specifically, in May 2014, the Veteran's claims folder was referred to the January 2014 VA examiner.  The examiner noted that the Veteran's military occupational specialty was a hospital corpsman which in his opinion indicated a "low probability" for noise exposure.  The examiner also referenced the January 1961 enlistment examination and the November 1968 separation examination which both indicated normal hearing bilaterally with no significant change in hearing in either ear.  The examiner then concluded that it is less likely as not that the Veteran's current bilateral hearing loss disability is related to military noise exposure.  

Crucially, the examiner did not comply with the April 2014 remand directives.  In particular, the examiner did not explain the relevance of his finding of no significant change in hearing in the Veteran's ears between the Veteran's enlistment and separation examinations.  Further, in finding that the Veteran had a "low probability" of in-service noise exposure, as explained in previous remands, the Board has conceded that the Veteran was in fact exposed to acoustic trauma during service.  

In light of the foregoing, the Board finds that an additional opinion should be obtained as to whether the Veteran's bilateral hearing loss disability is related to his military service as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to a VA audiologist other than the January 2014 VA examiner for an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.  The examiner should review the Veteran's claims folder. 

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  Excessive noise exposure due to exposure to aircraft engines on the flight line, emergency vehicle sirens, and small arms qualification is conceded.   

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof.  The examiner's attention is directed to the medical literature referenced by the Veteran's representative concerning delayed and progressive ear damage--http://www.jneurosci.org/content/29/45/14077.full.pdf+html.  See informal hearing presentation of February 2014. 

The examiner must provide a rationale for the opinion expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. After undertaking any additional development deemed 
necessary and ensuring that the VA nexus opinion obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




